Citation Nr: 0634694	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to January 20, 2005, for residuals of a 
fracture of the left humerus.  

2.  Entitlement to a disability rating in excess of 40 
percent on and after January 20, 2005, for residuals of a 
fracture of the left humerus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
 


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, Puerto Rico, which denied the veteran a 
disability rating in excess of 10 percent for his service-
connected residuals of a fracture of the left humerus.   

In March 2004 and January 2006, the Board remanded the case 
for additional development, and it is again before the Board 
for further appellate consideration.  

During the course of this appeal, the veteran has been 
granted an increased rating of 40 percent for his left 
shoulder disability.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  


FINDINGS OF FACT

1.  Prior to January 20, 2005, the veteran's residuals of a 
left humerus fracture were characterized by limitation of 
motion of the veteran's arm to approximately shoulder level.  

2.  On and after January 20, 2005, the veteran's residuals of 
a left humerus fracture were characterized by unfavorable 
ankylosis of the veteran's shoulder, with no other 
abnormalities, including nonunion, of the left humerus.  




CONCLUSIONS OF LAW

1.  The criteria for the award of a 20 percent rating and no 
higher prior to January 20, 2005, for the veteran's residuals 
of a left humerus fracture have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5200-03 
(2006).  

2.  The criteria for the award of a disability rating in 
excess of 40 percent on and after January 20, 2005, for the 
veteran's residuals of a left humerus fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5200-03 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, May 2002, March 2004 and December 2004 letters 
satisfied the four elements delineated in Pelegrini.  Neither 
the veteran nor his representative has alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  No further VA 
notice is therefore required.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, Social Security 
Administration (SSA) records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of the 
effective date of an award.  When implementing the Board 
award, the RO will address any notice defect with respect to 
the effective date.  Significantly, the veteran retains the 
right to appeal any effective date assigned by the RO.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  When an appeal arises from 
an initial rating decision, which established service 
connection and assigned the initial disability ratings, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran contends that his service-connected residuals of 
a left humerus fracture are more severe than is suggested by 
his assigned 10 percent disability rating prior to January 
20, 2005 and 40 percent disability rating thereafter.  He 
asserts that he is eligible for a higher disability ratings 
for his service-connected residuals of a left humerus 
fracture. 

Limitation of motion of the arm at the shoulder is rated 
under Diagnostic Code 5201.  The evidence indicates that the 
veteran is right-handed; thus, his limitation of motion of 
the left shoulder will be considered under the criteria for a 
minor (non-dominant) extremity.  Under this Code, a 20 
percent evaluation is warranted for limitation of motion of 
the minor arm when motion is possible to the shoulder level.  
A 20 percent evaluation is also warranted for limitation of 
motion of the minor arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25º from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2006).  The standard range of motion of the 
shoulder is 180º of forward elevation (flexion) and 180º side 
elevation (abduction).  38 C.F.R. § 4.71, Plate I (2006).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Disabilities of the humerus may also be rated under 
Diagnostic Code 5202, for impairment of the humerus.  Under 
this Code, a 20 percent rating is warranted for either 
malunion of the minor shoulder with moderate or marked 
deformity or recurrent dislocation of the shoulder at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at the shoulder level.  A 20 percent rating 
is also warranted for recurrent dislocation of the shoulder 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements.  A 40 percent rating is 
warranted for fibrous union of the shoulder, a 50 percent 
rating is warranted for nonunion of the shoulder (false flail 
joint), and a 70 percent rating is warranted for loss of head 
of shoulder (flail shoulder).  38 C.F.R. §  4.71a, Diagnostic 
Code 5202 (2006).  

Increased rating prior to January 20, 2005

The record reflects that the veteran was granted disability 
benefits from the Social Security Administration (SSA) in 
1991.  The veteran underwent an orthopedic examination to 
determine the level of his disability for SSA rating 
purposes.  The examiner found that the veteran had a long 
healed scar on his left shoulder and very limited movements 
but no evidence of swelling, effusion, gross bony 
deformities, or instabilization.  A contemporaneous x-ray 
revealed status post previous trauma to the left shoulder 
with apparent dislocation but possible fracture and 
significant clinical and radiological sequela.  

November 1996 VA x-ray reports of the veteran's left shoulder 
revealed an old fracture of the left head of the femoral neck 
which demonstrated there was apparent effusion of the 
acromioclavicular joint.  However, no acute fracture or 
dislocations were seen.  

An August 1998 VA examination report reflects a range of 
motion of his left shoulder of 100º of forward flexion and 
abduction, 30º of internal rotation, and 45º of external 
rotation.  Pain was reported on the extremes of motion, but 
no ankylosis was present.  A large, well-healed scar was 
visible across the left shoulder.  Severe crepitation was 
present on the left shoulder joint.  The left shoulder joint 
displayed no objective evidence of effusion, instability, 
weakness, redness, heat, edema, abnormal movement, or 
guarding.  He reported some pain of the left shoulder, for 
which he occasionally used over-the-counter pain medication.  
He denied any recent dislocation of the shoulder or 
constitutional symptoms of inflammatory arthritis. 

An August 2003 VA examination report showed the range of 
motion for his left shoulder to be 95º of abduction, flexion 
to 100º, internal rotation to 65º, and external rotation to 
90º.  Pain was present at the extremes of motion.  The 
examiner observed that pain, fatigue, weakness, and lack of 
endurance could further impair the veteran, but did not 
characterize such impairment in terms of additional 
limitation of motion.  No constitutional symptoms of 
inflammatory arthritis were present.  He denied any 
dislocation or subluxation of the left shoulder joint, but he 
reported occasional left shoulder pain and limitation of 
motion.  Tenderness of the left shoulder was noted along the 
veteran's surgical scar.  This scar was well-healed, 16 
centimeters in length, and 3 centimeters in width.  The final 
impression was of an old fracture of the left humerus.  

The veteran's private and VA outpatient treatment records 
have also been obtained and considered.  They confirm his 
reports of occasional left shoulder pain requiring medication 
and/or injections.  However, they do not display a degree of 
impairment not seen on VA examination.  

According to August 1998 and 2003 examination reports, the 
veteran's left shoulder flexion was to 100º and his abduction 
was to 95-100º.  The Board finds his level of shoulder 
disability equivalent to limitation of motion of the arm to 
shoulder level (90º), which warrants a 20 percent rating 
under Diagnostic Code 5201.  While the veteran's left arm 
motion is slightly in excess of shoulder level, there is pain 
present on the extremes of motion.  In light of these facts, 
and considering 38 C.F.R. §§ 4.3 and 4.7, the Board grants 
the benefit of the doubt to the veteran, and finds a 20 
percent rating, but no higher, is warranted prior to January 
20, 2005, for his residuals of a fracture of the left 
humerus. 
  
The preponderance of the evidence is against a disability 
rating in excess of 20 percent prior to January 20, 2005.  At 
all times since the initiation of this appeal to January 20, 
2005, the veteran has displayed abduction and flexion of the 
left arm to well in excess of 25º from his side, as would 
warrant a 30 percent rating under Diagnostic Code 5201.  
Additionally, he has not displayed fibrous union of the left 
humerus, as would warrant a higher rating under Diagnostic 
Code 5202.  Finally, because ankylosis was not diagnosed 
prior to January 2005, a 30 percent rating is not warranted 
under Diagnostic Code 5200, for ankylosis of the 
scapulohumeral articulation.  Overall, the preponderance of 
the evidence is against a disability rating in excess of 20 
percent prior to January 20, 2005.  

The Board has also considered the Court's holding in DeLuca; 
however, while the veteran's left shoulder disability has 
been noted to be further impaired by such factors as pain, 
fatigue, and weakness, no examiner has quantified such 
impairment in terms of additional limitation of motion.  
Thus, a disability rating in excess of 20 percent based on 
such factors is not warranted.  

In conclusion, the Board finds a 20 percent rating and no 
higher is warranted prior to January 20, 2005, for the 
veteran's residuals of a fracture of the left humerus.  Since 
the preponderance of the evidence is against the award of a 
disability rating in excess of 20 percent for this time 
period, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased rating on and after January 20, 2005

A VA examination of the veteran's left shoulder done in 
January 2005 reflected that he continued to report mild to 
moderate left shoulder pain, with occasional loss of 
strength, for which he used pain medication.  He denied any 
episodes of left shoulder dislocation or recurrent 
subluxation and reported no constitutional symptoms of 
inflammatory arthritis.  On objective examination, he had 
abduction of 70º, flexion of 70º, internal rotation to 45º, 
and external rotation to 60º.  Pain was reported across all 
ranges of motion.  An unfavorable ankylosis of the left 
shoulder was also noted.  The examiner noted that the veteran 
was further impaired by pain, fatigue, and weakness with 
repetitive use, but did not quantify such impairment in terms 
of additional limitation of motion.  His left shoulder 
displayed no effusion, edema, instability, weakness, redness, 
heat, or abnormal movement.  Tenderness on palpation and 
severe crepitation were observed, however.  An apprehension 
test was also positive.  X-rays of the left shoulder revealed 
no abnormalities of the left humerus.  

The veteran is currently rated at a 40 percent disability 
rating, effective January 20, 2005, for his service-connected 
residuals of left humerus fracture.  After reviewing the 
entire record, the Board finds the preponderance of the 
evidence to be against an increased rating for this 
disability.  Considering all schedular criteria pertinent to 
the arm and shoulder, only Diagnostic Code 5202 offers a 
schedular rating in excess of 40 percent for impairment of 
the humerus of the minor arm.  Such a rating requires 
nonunion of the humerus, with false flail joint; however such 
disability has not been displayed in the present case.  
According to the January 2005 X-ray report, the veteran has 
no abnormalities of the left shoulder, to include nonunion of 
the joint.  

Also, an increased rating under 38 C.F.R. §§ 4.40, 4.45, or 
the holding in DeLuca is not warranted where the veteran is 
already receiving the maximum available rating for limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board is aware that separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).  In 
the present case, the veteran has a surgical scar along his 
left shoulder.  The August 1998 VA examination report 
described this scar as well-healed, with no ulceration or 
associated limitation of function noted.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's scar.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for the veteran's surgical 
scar of the left shoulder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
However, there is no evidence of record that the veteran's 
residuals of a fracture of the left humerus have caused 
marked interference in his employment or necessitated 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board is therefore not required to remand either issue for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent on and after 
January 20, 2005, for his residuals of a fracture of the left 
humerus.  As a preponderance of the evidence is against the 
award of a disability rating in excess of 40 percent for this 
time period, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

A 20 percent rating and no higher prior to January 20, 2005, 
is granted for the veteran's residuals of a fracture of the 
left humerus, subject to the laws and regulations governing 
the payment of monetary benefits.

A disability rating in excess of 40 percent on and after 
January 20, 2005, for the veteran's residuals of a fracture 
of the left humerus is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


